DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of a bulk single layer for light scattering in the reply filed on 6/28/2022 is acknowledged.


Claims 40-50 and 61-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2022.


Claim Rejections - 35 USC § 112
Claims 51-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 51-60, the Examiner does not find support for the broader claim language of a “film for cooling a surface of a substrate” in claim 51 and “film” in claims 52-60 in the specification as originally filed.  In all instances of forming the bulk single layer for light scattering, it is formed as a coating on the substrate to be cooled.  This means there is no support to claim a self-supporting “film” of a plurality of microspheres as is claimed.
In claims 51-58, the Examiner does not find support for the broader limitations of a plurality of “spheres” in the specification as originally filed.  The overall context of the section that most closely supports this invention, [0107]-[0124], shows that “microspheres” are used and not any type of sphere.
In claim 52, the Examiner does not find support for the broader open ended diameter range of “greater than 0.4 microns”.  The closest support for this embodiment is at [0019], but that only provides support for the range of “between 0.4 and 1 micron”.
In claim 53, the Examiner does not find support for the broader limitations of a diameter of “less than 3 microns” as claimed.  The closest support for these limitations is at [0124]; however, the limitations here would only support “hollow microspheres” having a diameter of “1-3 microns”.
In claim 54, the Examiner does not find support for the diameter range claimed.  It appears that applicants have combined one endpoint from the solid microsphere embodiment and another endpoint from the hollow microsphere embodiment given the context in the section that most closely supports this invention, [0107]-[0124].  Combining these two endpoints from different embodiments that are not combinable does not find support in the specification as filed.
In claim 55, the Examiner does not find support for the subgeneric range of 1-3 microns without specifying that this is for the embodiment of hollow microspheres.  The closest support for this range at [0124]; however, it would not support claiming this diameter without specifying that it is for hollow microspheres.
In claim 56, the Examiner does not find support to have hollow microspheres having the diameter range of claim 54, i.e. 0.4-3 microns.  The closest support for these limitations is at [0124]; however, there is no support for the portion of the range from 0.4-1 micron being a hollow microsphere.
In claim 57, the Examiner does not find support to have hollow microspheres having a shell thickness of 1-100 nanometers.  The closest support for these limitations is at [0124]; however, there is only support for a shell thickness of from 1-10 nm.
In claim 58, the Examiner does not find support to have hollow microspheres having a shell thickness of greater than 1 nanometer.  The closest support for these limitations is at [0124]; however, there is only support for a shell thickness of from 1-10 nm and not an open ended range.
In claim 59 and 60, the Examiner does not find support for the average light emissivity of “greater than 80%” in the specification as a whole.


Claim Rejections - 35 USC § 102
Claims 51-54, 59 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guillaumee et al. (Proc. Of SPIE, 2008, vol. 6988, 69881L-1 to -8).
With regard to claims 51-54, Guillaumee et al. disclose a randomly packed layer of spheres on a glass substrate, which reads on applicants’ film, having the diameters of the spheres from 0.5 to 1 micron for scattering of light (Abstract, pg. 69881L-1).  Specific examples include spheres having a the same diameter of either 0.725 and 0.590 microns in Figure 2 (pg. 69881L-2).
With regard to claims 59 and 60, given the fact that Guillaumee et al. teach a light scattering layer having light scattering particles having the same arrangement and the same particles sizes as claimed, they will inherently have an average emissivity of greater than 80% in the wavelength ranges claimed.


Claims 51-54, 59 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galisteo-Lopez et al. (Adv. Mater., 2011, Vol. 23, pg. 30-69).
With regard to claims 51-54, Galisteo-Lopez et al. teach photonic glasses having a random disordered packing of spherical particles in Figures 4c and Figure 3, right panel (pg. 37 and 39).  As can be seen in Figure 4c, these particle are light scatting.  These particles can be made as assemblies of identical size (pg. 31, left column).  From looking at the scale bar in the right panel of Figure 3, the PS particles will inherently have a particle size of 0.9 micron as 11 particles appear to be the width of the entire scale bar.
	With regard to claims 59 and 60, given the fact that Galisteo-Lopez et al. teach a photonic glass with particles having the same arrangement and the same particles sizes as claimed, they will inherently have an average emissivity of greater than 80% in the wavelength ranges claimed.


Claim Rejections - 35 USC § 103
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Guillaumee et al. (Proc. Of SPIE, 2008, vol. 6988, 69881L-1 to -8).
Guillaumee et al. teach all of the limitations of claim 51 above and the range of particle sizes that overlap with the range of claim 55; however, they do not specifically teach a particle size of 1 micron.
Given that there is an overlap in the range of the prior art and the range being claimed, a prima facie case of obviousness exists.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claims 55, 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Galisteo-Lopez et al. (Adv. Mater., 2011, Vol. 23, pg. 30-69).
Galisteo-Lopez et al. teach all of the limitations of claim 51 above.  They also teach forming ZnS particles of from 100 nm to several micrometers or CdS monodisperse spheres having particles having a diameter 0.1 to 1 micron (pg. 33, left column).  They also teach that hollow spheres can be manufactured for the photonic materials (pg. 34, left and right column); however, they do not specifically teach using hollow spheres having the particle size claimed or the shell thickness claimed.
It would have been obvious to one having ordinary skill to have made particles having any of the known particle sizes taught by Galisteo-Lopez et al., including up to “several micrometers”, which would be at least up to 2 microns.  This is an overlapping range with the range of claim 55.
It would also have been obvious to have made hollow particles having any of the known particle sizes taught by Galisteo-Lopez et al.  These are all known sizes for photonic glasses, and therefore it would have been obvious to have made the hollow particles of pg. 34 be a known size as this would have led to predictable results.


Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Galisteo-Lopez et al. (Adv. Mater., 2011, Vol. 23, pg. 30-69) in view of Jackson et al. (J. Phys. Chem. B, 2001, vol. 105, pg. 2743-2746).
Galisteo-Lopez et al. teach all of the limitations of claim 51 above.  They also teach core shell particles can include metal hollow particles made by a SiO2 sacrificial template (pg. 34, right column).  In this same section they cite Jackson et al. as an example of forming metal shells on SiO2 spheres (pg. 34, left column); however, they do not specifically teach the thickness of the metal shell.
   Jackson et al. teach forming metallic shells having thickness of 10 to 30 nm, including examples of 16, 10 and 18 nm  (pg. 2743, left column and pg. 2746, Table 1).
Since Galisteo-Lopez et al. and Jackson et al. are both drawn to metallic shells, it would have been obvious to one having ordinary skill in the art to have formed the hollow metal spheres have a shell thickness of the amount taught in Jackson et al.  Galisteo-Lopez et al. specifically refers to Jackson et al. as a method for forming metallic shells, and therefore there is a motivation to have this thickness be the same for the hollow particles.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 51-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10514215. 
It is noted that although this application was filed as a Divisional, applicants’ preliminary amendment filed 3/11/2020 has changed the statutory class of invention such that this case is now a Continuation and not a Divisional. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a layer comprising a plurality of randomly packed spheres having a uniform diameter.  The patented claims are a species of the current claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759